Mr. Justice Galen:
I dissent. It is my opinion that error was committed in denying the defendant the right of cross-examination of the prosecutrix as to whether she did not make statements to Mrs. Richardson that she had had intercourse with other persons mentioned. Having answered that she had never had such relations with any other persons than defendant, it was proper to question her concerning her statements made, acknowledging her intimacy with men other than the defendant, and more especially so in view of the doctor’s testimony as to the absence of the hymen and the unusual development of the- organ for a girl of her age. Such questions were proper as testing her credibility, and in such a case, if the accused is to be denied reasonable latitude in cross-examination respecting the credibility of the prosecutrix, he is placed in defenseless position, no matter how free from guilt he may be. On any ground or for any motive he may be convicted and the conviction allowed to stand on the uncorroborated evidence of the prosecutrix, whose lack of veracity or dependability on proper cross-examination might have been so clearly shown as to produce a different result in the minds of the jury. Moreover, the testimony was clearly competent *334in aid of determination of proper punishment, in the event the defendant was found guilty.
As was well stated by Mr. Chief Justice Murray, in the early California case of People v. Benson, 6 Cal. 221, 65 Am. Dec. 506: “There is no class of prosecution attended with so much danger, or which affords so ample an opportunity for the free play of malice and private vengeance. In such eases the accused is almost defenseless.”
Where the prosecutrix is the sole witness, and the defendant is in consequence compelled to rely almost entirely upon her want of credibility, the greatest latitude should be permitted on cross-examination. Although want of chastity is no defense to such an accusation, yet when the prosecutrix has denied having had relations with other men, her admissions and confessions theretofore made should not be excluded, as her credibility may thereby be determined. Proof of specific acts with others than the defendant may be shown to rebut corroborating circumstances, when, as in this case, a physician has testified to the absence of the hymen and enlargement of the parts. (33 Cyc. 1481.)
If she made contradictory statements, this was certainly a test of her credibility. Again, if she were shown to have had intercourse with others mentioned, this might explain to some degree at least the reason for the enlargement described by the physician. The offer to limit the purpose of the doctor’s testimony was, in my opinion, not curative, for the damage had been done by its introduction in advance of the statement made by the county attorney as to its purpose.
The questions propounded and offer of proof made by defendant on cross-examination of the prosecutrix were certainly proper for purposes of impeachment. I think the rule laid down in the North Dakota case (State v. Apley, 25 N. D. 298, 48 L. R. A. (n. s.) 269, 141 N. W. 740), referred to in the majority opinion, correct; and that which should be followed and applied in the instant case. Our statute (sec. 10665, Rev. Codes 1921) provides: “The opposite party *335may cross-examine the witness as to any facts stated in his direct examination or connected therewith, and in so doing may put leading questions, but if he examine him as to other matters, such examination is to be subject to the same rules as a direct examination.”
And in construing and applying the purpose and effect of this statute, this court has heretofore given expression to the doctrine which I contend applicable to the instant case. In the case of Kipp v. Silverman, 25 Mont. 296, 64 Pac. 884, it is said: “The statute * * * permits a wide range for cross-examination, and the courts should incline to extend, rather than restrict, the right.”
“Doubt respecting the limits to which cross-examination may go ought usually, if not always, to be resolved against the objection.” (Cobban v. Hecklen, 27 Mont. 245, 70 Pac. 805.)
“The right of cross-examination extends not only to all facts stated by the witness in his original examination, but to all other facts connected with them, whether directly or indirectly, which tend to enlighten the jury upon the question in controversy, and this right should not be restricted unduly.” (State v. Howard, 30 Mont. 518, 77 Pac. 50; see, also, State v. Biggs, 45 Mont. 400, 123 Pac. 410; Herzig v. Sandberg, 54 Mont. 538, 172 Pac. 132.)
The defendant did not, as stated in the majority opinion, make the prosecutrix his own witness by asking her regarding intercourse by her had with other persons, and, when she denied such relations,' it was perfectly competent to make inquiry on cross-examination as to whether or not she had not made confessions or admissions to Mrs. Richardson of specific instances of relations with other men, naming them. Such questions were, in my opinion, within the field of legitimate cross-examination. The witness having made contrary statements concerning the subject under inquiry, it was proper to cross-examine as regards thereto for the purpose of testing her credibility, and “if the question was within the legiti*336mate range of cross-examination, it was none the less so that it was also proper in support of defendant’s case.” (Herzig v. Sandberg, supra.) Such facts may be proved on the trial as serve to show the credibility of a witness (see. 10531, Rev. Codes 1921), and while a witness is presumed to speak the truth, such presumption may be repelled by the manner in which the testimony is given, by the character of the testimony, or by contradictory evidence. (See. 10508, Rev. Codes 1921.) The prosecutrix testified that the first time the defendant had had intercourse with her was when she was but ten years of age; that the act was then committed with her standing up; that she did not bleed at all; and that it did not hurt her much. By such testimony, -the common knowledge of mankind would naturally bring into question her veracity. Where a conviction, for rape is obtained upon the uncorroborated testimony of the prosecutrix, and her testimony in itself is inherently improbable, susceptible of contradiction, or reflection is made upon its credibility by other facts or circumstances, manifestly it is error to exclude it. (People v. Hamilton, 46 Cal. 540; People v. Ardaga, 51 Cal. 372.)
As was well said in People v. Benson, supra: “A conviction upon such evidence would be a blot upon the jurisprudence of the country, and a libel upon jury trials.”
While the jury are the exclusive judges of the credibility of a witness, yet it is dangerous to permit a conviction to stand in any ease where the defendant has been denied substantial rights of cross-examination. It is my opinion that the district court erred in so restricting cross-examination of the prosecutrix, and therefore the judgment and order should be reversed and the cause remanded for a new trial.